Citation Nr: 1429902	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-36 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for depressive disorder, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2012, the Veteran testified during a hearing before the undersigned.  A transcript of his hearing has been associated with the record.  

The Virtual VA paperless claims processing system contains an April 2013 congressional inquiry.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a statement from the Veteran dated in November 2013.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims.  Specifically, in hearing testimony dated in May 2012, the Veteran indicated that he was receiving ongoing treatment for his back condition and depression from the VA Medical Center (VAMC) in Sacramento, California.  The Veteran also indicated that he received treatment treatment for his back condition and depression at the Portland, Oregon VAMC.  VA has not obtained any of these records.  Given that these records may be pertinent to the Veteran's claims, the Board finds that any relevant outstanding VA treatment records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Moreover, the Board notes that in his May 2012 hearing testimony, the Veteran also indicated that following his back surgery, he saw a psychiatrist in San Diego, California for his depression.  However, at the time of the hearing, the Veteran could not remember the name of the psychiatrist.  While on remand, the RO should also attempt to obtain these records.

After obtaining any outstanding records, the RO should obtain supplemental opinions from the examiner(s) who performed the August 2009 VA spine and mental disorder examinations.  If these examiner(s) are no longer available, the RO should obtain opinions from appropriate examiner(s).  

Accordingly, the case is REMANDED for the following action:

1. The RO shall make efforts to obtain any treatment records identified by the Veteran.  

Contact the Veteran and his representative and request that they provide VA 21-4142 releases that identify the names, addresses and approximate dates of treatment for any providers who have treated the Veteran for his low back disability and depression.  The RO should attempt to obtain these records, and, if possible, associate them with the claims folder.

Obtain all relevant outstanding VA treatment records, to include any treatment records from the Sacramento, California VAMC and the Portland, Oregon VAMC.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, obtain supplemental opinions from the examiner(s) who performed the August 2009 VA spine and mental disorder examinations.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the examination reports should note review of the file.  If these examiner(s) are no longer available, obtain opinions from appropriate examiner(s).  

3. After the development has been completed, adjudicate 
the claims.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



